           Case 1:19-cv-00427-DAD-EPG Document 28 Filed 04/15/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              No. 1:19-CV-00427-DAD-EPG
12                                Plaintiff,                AMENDED DEFAULT JUDGMENT AND
                                                            FINAL JUDGMENT OF FORFEITURE
13                        v.
14   APPROXIMATELY $7,800.00 IN U.S.
     CURRENCY,
15
                                  Defendant.
16

17          This matter came before the Honorable Magistrate Erica P. Grosjean on the United States’ ex

18 parte motion for default judgment. There was no appearance by or on behalf of any other persons or

19 entity claiming an interest in the above-captioned defendant currency to oppose the United States’
20 motion. The magistrate judge issued findings and recommendations that the United States’ motion be

21 granted. (Doc. No. 24.) On March 23, 2020, the undersigned adopted the findings and recommendations

22 (Doc. No. 25), and the Clerk of Court entered judgment. (Doc. No. 26.) Upon further review, it appears

23 that certain necessary procedural language was omitted from the original judgment, entered March 23,

24 2020. Therefore, pursuant to Federal Rule of Civil Procedure 60(a), which permits the court to correct a

25 mistake in a judgment arising from oversight or omission, the court amends the judgment as follows:
26          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

27          1.     The Magistrate Judge’s Findings and Recommendations are adopted herein.

28          2.     Thomas Godwin and Siep San are held in default.

29                                                                     Default Judgment and Final Judgment of
                                                        1              Forfeiture
30
           Case 1:19-cv-00427-DAD-EPG Document 28 Filed 04/15/20 Page 2 of 2



 1         3.      A judgment by default is hereby entered against any right, title, or interest of Thomas

 2 Godwin and Siep San in the defendant currency referenced in the above caption.

 3         4.      A final judgment of forfeiture is hereby entered, forfeiting all right, title and interest in the

 4 defendant currency to the United States, to be disposed of according to law.

 5         5.      All parties shall bear their own costs and attorney’s fees.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    April 14, 2020
                                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

29                                                                         Default Judgment and Final Judgment of
                                                           2               Forfeiture
30
